Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Amendment No.2 to the Registration Statement on Form S-3 of our reportdated March 17, 2008 relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in Connecticut Water Service, Inc.s Annual Report on Form 10-K for the year ended December 31, 2007.We also consent to the reference to us under the headings Experts in such Registration Statement. PricewaterhouseCoopers LLP Stamford, Connecticut
